Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 09/23/2021.
Claims 1-19 and 21 are pending.
Claims 1, 3-6, 8, 10-13, 15, 17-19, and 21 have been amended.

Response to Arguments
Claim Rejections – Obvious- 35 U.S.C. 103
Applicant Arguments
Claims 1, 4 and 21
As to claim 1, applicant argues that claim 1 has been amended to further differentiate the claim from the cited references. Particularly, claim 1 has been amended to require “determining that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer, wherein the determination includes comparing information derived from the indication and the second notification , wherein the comparison enables detection of a mid-process version of the updates made on the local computer”. Applicant argues that none of the art of record in any combination teaches or suggests the unique combination of features claimed.
Claims 8 and 21
As to claim 8, applicant argues that claim 1 has been amended to further differentiate the claim from the cited references. Particularly, claim 8 has been amended to require “determining that a complete version of the updates to the data on the second computer and meta data corresponding to the data have been received at the first computer, wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the second computer.” Applicant argues that none of the art of record in any combination teaches or suggests the unique combination of features claimed.
Claims 15 and 18
As to claim 15, applicant argues that claim 15 has been amended to further differentiate the claim from the cited references. Particularly, claim 15 has been amended to require “determine, by the computer, that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer, wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer.” Applicant argues that none of the art of record in any combination teaches or suggests the unique combination of features claimed.
Examiner’s Response:
The applicant's arguments/remarks filed on 09/23/2021 regarding claims 1-21 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations that are taught by previous reference arts.
Claims 1, 4 and 21
As to claims 1, 4 and 21, Sage teaches method and system for updating data on an information appliance based on changes in local and remote data sources. As recited in ABSTRACT, “A method and system for updating data on an information appliance based on changes on local and remote data sources …These updates can modify any data items within the system. These updates can either directly alter these data items or modify metadata about the data items, such as the set of possible values for the item”, Sage teaches updating data on local computer. And as shown in Fig.11, “several fields in the system now have been updated”. Thus, Sage teaches complete version of updating on the local computer and meta data corresponding to the data.
Shaffer teaches apparatus and methods for event notification, as recited in ABSTRACT, “a method and system for automatically providing remote notification of a locally detected event includes receiving data and analyzing the content of the data using a data filter of a computer. The data filter is configured to detect an indication of a predetermined event within the data…an event indicator monitor determines whether a user response is initiated within a configurable time interval (mid processing, here). Thus, Shaffer teaches wherein determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer.
Claims 8 and 21
For the at least above reasons, Sage and Shaffer teaches “determining that a complete version of the updates to the data on the second computer and meta data corresponding to the data have been received at the first computer, wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the second computer”.
Claims 15 and 18
	For the at least above reasons, Sage and Shaffer teaches “determine, by the computer, that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer, wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsinman et al. (hereinafter referred to as Tsinman) (U. S. Pub. No. 2009/0292709A1), in view of Sage et al. (hereinafter referred to as Sage) (U. S. Pub. No. 2003/0187964A1), in view of Shaffer et al. (hereinafter referred to as Shaffer) (U. S. Patent No. 6094681).
As to claim 1, Tsinman teaches a computer-implemented method, comprising: determining that an update to data on a local computer has been initiated by an application (See at least ABSTRACT, “Data and code are distributed to local computing devices necessitating tracking and synchronizing updates. The system and method ensures that data updates received during the course of a local transaction do not unwillingly affect the results of other transactions by notifying the local computing devices of changes to the data that are subject of transaction. These conflicts are then resolved in the applications”; and ¶ [0117], “Notification messages that are initiated by the local computer device on a periodic basis”); sending a first notification to a remote computer that the update has been initiated ( See at least ¶ [0117], “Notification messages that are initiated by the local computer device on a periodic basis”); sending, to the remote computer, an indication of the data on the local computer being updated, wherein the indication is sent to the remote computer while the data on the local computer is being updated (See at least ¶ [0116], “Notification Message-a message sent between a local computer device and remote computer device facilitate the transport of data changes between the local and remote computer device”. Here, Tsinman teaches the notification identifies data changed for session opened, meaning the data was updated, and the indication is sent to the remote computer while the data on the local computer is being updated.), wherein the indication is a separate item from the first notification to the remote computer (See at least ABSTRACT, “Data and code are distributed to local computing devices necessitating tracking and synchronizing updates. The system and method ensures that data updates received during the course of a local transaction do not unwillingly affect the results of other transactions by notifying the local computing devices of changes to the data that are subject of transaction. These conflicts are then resolved in the applications”, indication and first notification are separate, here.); in response to determining that updates to the data on the local computer and meta data corresponding to the data have been completed, sending a second notification to the remote computer that the update has been completed, wherein the second notification identifies the data on the local computer which was updated (See at least ¶ [0098], “Each mailbox collects all notification information related to all session opened by the local computer device with the remote computer device”; and ¶ [0116], “Notification Message-a message sent between a local computer device and remote computer device facilitate the transport of data changes between the local and remote computer device”. Here, Tsinman teaches the notification identifies data changed for session opened, meaning the data was updated).
Although Tsinman teaches the substantial features of the claimed invention, Tsinman fails to expressly teach wherein determining that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer, wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer.
In analogous teaching, Sage exemplifies this wherein Sage teaches wherein determining that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer  (See at least ABSTRACT, “A method and system for updating data on an information appliance based on changes on local and remote data sources …These updates can modify any data items within the system. These updates can either directly alter these data items or modify metadata about the data items, such as the set of possible values for the item”; and  Fig.11, “several fields in the system now have been updated”.).
Thus, given the teaching of Sage, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, into Tsinman, intelligent client architecture computer system and method, for method and system to update data on the local computer. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to update data on an information appliance based on changes in local and remote data sources (See Sage: ABSTRACT).
Although Tsinman and Sage teach the substantial features of the claimed invention, Tsinman and Sage fail to expressly teach wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer.
In analogous teaching, Shaffer exemplifies this wherein Shaffer teaches wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer (See at least ABSTRACT, “a method and system for automatically providing remote notification of a locally detected event includes receiving data and analyzing the content of the data using a data filter of a computer. The data filter is configured to detect an indication of a predetermined event within the data…an event indicator monitor determines whether a user response is initiated within a configurable time interval (mid processing, here)”. Here, Shaffer teaches notification sequences to the remote computer, when the local computer is being updated. The notification sequences have many notifications that are different from the indication when the event was initiated).
Thus, given the teaching of Shaffer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Shaffer, apparatus and method for automated event notification, into Tsinman, intelligent client architecture computer system and method, and teaching of Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, for method and system to update data on the local computer. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to respond to the establish-connection messages (See Shaffer: ABSTRACT).

As to claim 4, Tsinman, Sage and Shaffer teach the computer-implemented method of claim 1. Sage further teaches wherein the determination that a complete version of the updates to the data on the local computer and the meta data corresponding to the data have been received at the remote computer (See at least ABSTRACT, “These updates can modify any data items within the system. These updates can either directly alter these data items or modify metadata about the data items”; ¶ [0031], “Regardless of the nature of the source type (local or remote), upon receiving new data, a link applies an update to the destination data based on the new value of the source data”) comprises evaluating consistency points using at least the first notification and second notification (See at least ¶ [0024], “The present invention handles two sorts of links: those that maintain consistency between different elements of the local data…One of the fundamental features of the present invention is that it unifies the link frameworks, to cope with change-sensitivity in a principled way”).
Thus, given the teaching of Sage, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, into Tsinman, intelligent client architecture computer system and method, and Shaffer, apparatus and method for automated event notification, for method and system to update data on the local computer. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to update data on an information appliance based on changes in local and remote data sources (See Sage: ABSTRACT).

As to claim 8, Tsinman teaches a computer-implemented method, comprising: receiving a first notification at a first computer that an update to data on a second computer has been initiated (See at least ABSTRACT, “Data and code are distributed to local computing devices necessitating tracking and synchronizing updates. The system and method ensures that data updates received during the course of a local transaction do not unwillingly affect the results of other transactions by notifying the local computing devices of changes to the data that are subject of transaction. These conflicts are then resolved in the applications”; and ¶ [0117], “Notification messages that are initiated by the local computer device on a periodic basis”); receiving, at the first computer, an indication of the data on the second computer being updated, wherein the indication is received at the first computer while the data on the second computer is being updated, wherein the indication is a separate item from the first notification (See at least ¶ [0098], “Each mailbox collects all notification information related to all session opened by the local computer device with the remote computer device”; and ¶ [0116], “Notification Message-a message sent between a local computer device and remote computer device facilitate the transport of data changes between the local and remote computer device”. Here, Tsinman teaches the notification identifies data changed for session opened, meaning the data was updated); receiving a second notification at the first computer that updates to the data on the second computer corresponding has been completed, wherein the second notification identifies the data on the second computer which was updated (See at least ¶ [0098], “Each mailbox collects all notification information related to all session opened by the local computer device with the remote computer device”; and ¶ [0116], “Notification Message-a message sent between a local computer device and remote computer device facilitate the transport of data changes between the local and remote computer device”. Here, Tsinman teaches the notification identifies data changed for session opened, meaning the data was updated).
Although Tsinman teaches the substantial features of the claimed invention, Tsinman fails to expressly teach wherein determining that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer, wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer.
In analogous teaching, Sage exemplifies this wherein Sage teaches wherein determining that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer  (See at least ABSTRACT, “A method and system for updating data on an information appliance based on changes on local and remote data sources …These updates can modify any data items within the system. These updates can either directly alter these data items or modify metadata about the data items, such as the set of possible values for the item”; and  Fig.11, “several fields in the system now have been updated”.).
Thus, given the teaching of Sage, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, into Tsinman, intelligent client architecture computer system and method, for method and system to update data See Sage: ABSTRACT).
Although Tsinman and Sage teach the substantial features of the claimed invention, Tsinman and Sage fail to expressly teach wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer.
In analogous teaching, Shaffer exemplifies this wherein Shaffer teaches wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer (See at least ABSTRACT, “a method and system for automatically providing remote notification of a locally detected event includes receiving data and analyzing the content of the data using a data filter of a computer. The data filter is configured to detect an indication of a predetermined event within the data…an event indicator monitor determines whether a user response is initiated within a configurable time interval (mid processing, here)”. Here, Shaffer teaches notification sequences to the remote computer, when the local computer is being updated. The notification sequences have many notifications that are different from the indication when the event was initiated).
Thus, given the teaching of Shaffer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Shaffer, apparatus and method for automated event notification, into Tsinman, intelligent client architecture computer system and method, and teaching of Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, for method and system to update data on the local computer. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to respond to the establish-connection messages (See Shaffer: ABSTRACT).

As to claim 11, Tsinman, Sage and Shaffer teach the computer-implemented method of claim 8. Sage further teaches wherein the determination that a complete version of the updates to the data on the second computer and the meta data corresponding to the data have been received at the first computer  (See at least ABSTRACT, “These updates can modify any data items within the system. These updates can either directly alter these data items or modify metadata about the data items”; ¶ [0031], “Regardless of the nature of the source type (local or remote), upon receiving new data, a link applies an update to the destination data based on the new value of the source data”); ”), wherein the determination comprises evaluating consistency points using at least the first notification and second notification (See at least ¶ [0024], “The present invention handles two sorts of links: those that maintain consistency between different elements of the local data…One of the fundamental features of the present invention is that it unifies the link frameworks, to cope with change-sensitivity in a principled way”).
Thus, given the teaching of Sage, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, into Tsinman, intelligent client architecture computer system and method, and Shaffer, apparatus and method for automated event notification, for method and system to update data on the local computer. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to update data on an information appliance based on changes in local and remote data sources (See Sage: ABSTRACT).

As to claim 15, Tsinman teaches a computer program product for providing communication between local and remote computers, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (See at least ¶ [0112], “Any device with computational capability on which a unit of work is initiated requiring computer instructions (in the form of software code and/or end user input) and data on which the computer instruction operate”), the program instructions executable by a computer to cause the computer to: determine, by the computer, that an update to data on a local computer has been initiated by an application (See at least ABSTRACT, “Data and code are distributed to local computing devices necessitating tracking and synchronizing updates. The system and method ensures that data updates received during the course of a local transaction do not unwillingly affect the results of other transactions by notifying the local computing devices of changes to the data that are subject of transaction. These conflicts are then resolved in the applications”; and ¶ [0117], “Notification messages that are initiated by the local computer device on a periodic basis”); send, by the computer while the data on the local computer is being updated, a first notification to a remote computer that the update has been initiated ( See at least ¶ [0117], “Notification messages that are initiated by the local computer device on a periodic basis”); send, by the computer, to the remote computer, an indication of the data on the local computer being updated, wherein the indication is sent to the remote computer while the data on the local computer is being updated (See at least ¶ [0116], “Notification Message-a message sent between a local computer device and remote computer device facilitate the transport of data changes between the local and remote computer device”. Here, Tsinman teaches the notification identifies data changed for session opened, meaning the data was updated, and the indication is sent to the remote computer while the data on the local computer is being updated.), wherein the indication is a separate item from the first notification to the remote computer (See at least ABSTRACT, “Data and code are distributed to local computing devices necessitating tracking and synchronizing updates. The system and method ensures that data updates received during the course of a local transaction do not unwillingly affect the results of other transactions by notifying the local computing devices of changes to the data that are subject of transaction. These conflicts are then resolved in the applications”, indication and first notification are separate, here.); in response to determining that updates to the data on the local computer and meta data corresponding to the data have been completed, sending a second notification to the remote computer that the update has been completed, wherein the second notification identifies the data on the local computer which was updated (See at least ¶ [0098], “Each mailbox collects all notification information related to all session opened by the local computer device with the remote computer device”; and ¶ [0116], “Notification Message-a message sent between a local computer device and remote computer device facilitate the transport of data changes between the local and remote computer device”. Here, Tsinman teaches the notification identifies data changed for session opened, meaning the data was updated).
Although Tsinman teaches the substantial features of the claimed invention, Tsinman fails to expressly teach wherein determine, by the computer, that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer, wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer.
In analogous teaching, Sage exemplifies this wherein Sage teaches wherein determine, by the computer, that a complete version of the updates to the data on the local computer and meta data corresponding to the data have been received at the remote computer  (See at least ABSTRACT, “A method and system for updating data on an information appliance based on changes on local and remote data sources …These updates can modify any data items within the system. These updates can either directly alter these data items or modify metadata about the data items, such as the set of possible values for the item”; and  Fig.11, “several fields in the system now have been updated”).
Thus, given the teaching of Sage, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, into Tsinman, intelligent client architecture computer system and method, for method and system to update data on the local computer. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to update data on an information appliance based on changes in local and remote data sources (See Sage: ABSTRACT).
Although Tsinman and Sage teach the substantial features of the claimed invention, Tsinman and Sage fail to expressly teach wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer.
In analogous teaching, Shaffer exemplifies this wherein Shaffer teaches wherein the determination includes comparing information derived from the indication and the second notification, wherein the comparison enables detection of a mid-process version of the updates made on the local computer (See at least ABSTRACT, “a method and system for automatically providing remote notification of a locally detected event includes receiving data and analyzing the content of the data using a data filter of a computer. The data filter is configured to detect an indication of a predetermined event within the data…an event indicator monitor determines whether a user response is initiated within a configurable time interval (mid processing, here)”. Here, Shaffer teaches notification sequences to the remote computer, when the local computer is being updated. The notification sequences have many notifications that are different from the indication when the event was initiated).
Thus, given the teaching of Shaffer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Shaffer, apparatus and method for automated event notification, into Tsinman, intelligent client architecture computer system and method, and teaching of Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, for method and system to update data on the local computer. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to respond to the establish-connection messages (See Shaffer: ABSTRACT).

As to claim 18, Tsinman, Sage and Shaffer teach the computer program of claim 15. Sage further teaches wherein the determination that a complete version of the updates to the data on the local computer and the meta data corresponding to the data have been received at the remote computer (See at least ABSTRACT, “These updates can modify any data items within the system. These updates can either directly alter these data items or modify metadata about the data items”; ¶ [0031], “Regardless of the nature of the source type (local or remote), upon receiving new data, a link applies an update to the destination data based on the new value of the source data”) comprises evaluating consistency points using at least the first notification and the second notification (See at least ¶ [0024], “The present invention handles two sorts of links: those that maintain consistency between different elements of the local data…One of the fundamental features of the present invention is that it unifies the link frameworks, to cope with change-sensitivity in a principled way”).
Thus, given the teaching of Sage, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, into Tsinman, intelligent client architecture computer system and method, and Shaffer, apparatus and method for automated event notification, for method and system to update data on the local computer. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to update data on an information appliance based on changes in local and remote data sources (See Sage: ABSTRACT).

As to claim 21, Tsinman, Sage and Shaffer teach the computer program of claim 15. Tsinman further teaches wherein the indication of the data on the local computer being updated identifies each data set being updated before the updates are made to the data set on the local computer (See at least ¶ [0054], “Remote Computer Device (Server Side) provides Data”; and ¶ [0057], “This registration of interest in the data retrieved by the local computer device is updated to persistent storage and is organized and indexed by the local computer device session ID and the data identifier(s) related to the data delivered to the local computer device”).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsinman, in view of Sage, and in view of  Shaffer, and further in view of Wahl et al. (hereinafter referred to as Wahl) (U. S. Patent No. 6324654).
As to claim 2, Tsinman, Sage and Shaffer teach the computer-implemented method of claim 1. However, Tsinman, Sage and Shaffer fail to expressly teach wherein the data on the local computer is asynchronously replicated on the remote computer.
In analogous teaching, Wahl exemplifies this wherein Wahl teaches wherein the data on the local computer is asynchronously replicated on the remote computer (See at least Col.3, lines 24-26, “data at the local, or primary, site can be replicated at a plurality of remote sites”; and Col.4, lines 13-15, “the computer network remote data mirroring system of the present invention operates in an asynchronous mode”).
Thus, given the teaching of Wahl, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Wahl, computer network remote data mirroring system, into Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, and Shaffer, apparatus and method for automated event notification, and Tsinman, intelligent client architecture computer system and method, for method and system to update data on the local or remote computer. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system to commit data updates to the mirror device (See Wahl: ABSTRACT).

As to claim 9, Tsinman, Sage and Shaffer teach the computer-implemented method of claim 8. However, Tsinman, Sage and Shaffer fail to expressly teach wherein the data on the second computer is asynchronously replicated on the first computer.
In analogous teaching, Wahl exemplifies this wherein Wahl teaches wherein the data on the second computer is asynchronously replicated on the first computer (See at least Col.3, lines 24-26, “data at the local, or primary, site can be replicated at a plurality of remote sites”; and Col.4, lines 13-15, “the computer network remote data mirroring system of the present invention operates in an asynchronous mode”).
Thus, given the teaching of Wahl, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Wahl, computer network remote data mirroring system, into Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, and Shaffer, apparatus and method for automated event notification, and Tsinman, intelligent client architecture computer system and method, for method and system to update data on the local or remote computer. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system to commit data updates to the mirror device (See Wahl: ABSTRACT).

As to claim 16, Tsinman, Sage and Shaffer teach the computer program product of claim 15. However, Tsinman, Sage and Shaffer fail to expressly teach wherein the data on the local computer is asynchronously replicated on the remote computer.
In analogous teaching, Wahl exemplifies this wherein Wahl teaches wherein the data on the local computer is asynchronously replicated on the remote computer (See at least Col.3, lines 24-26, “data at the local, or primary, site can be replicated at a plurality of remote sites”; and Col.4, lines 13-15, “the computer network remote data mirroring system of the present invention operates in an asynchronous mode”).
Thus, given the teaching of Wahl, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Wahl, computer network remote data mirroring system, into Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, and Shaffer, apparatus and method for automated event notification, and Tsinman, intelligent client architecture computer system and method, for method and system to update data on the local or remote computer. One of the ordinary skill in See Wahl: ABSTRACT).

Claims 3, 5-7, 10, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsinman, in view of Sage, and in view of Shaffer, and further in view of Daniel et al. (hereinafter referred to as Daniel) (EP  Patent No. 0797796B1).
As to claim 3, Tsinman, Sage and Shaffer teach the computer-implemented method of claim 1. However, Tsinman, Sage and Shaffer fail to expressly teach wherein the indication of the data on the local computer being updated is sent to the remote computer before the update of the data on the local computer is completed.
In analogous teaching, Daniel exemplifies this wherein Daniel teaches wherein the indication of the data on the local computer being updated is sent to the remote computer before the update of the data on the local computer is completed (See at least Col. 1, lines 43-47, “to provide some indication that the machine is processing data. For example, in the OS/2 operating system available from IBM Corporation, the cursor changes to a clock shape to indicate that the system is currently performing the requested action”; and Col.4, lines 56-57, “The present invention is particularly beneficial in situations in which a command is initially received at the remote workstation from the user at the local workstation, and the update is generated as a result of this command”).
Thus, given the teaching of Daniel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Daniel, method for the indication of updating process , into Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, and Shaffer, apparatus and method for automated event notification, and Tsinman, intelligent client architecture computer system and method, for method to indicate the process of updating data. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method to transmit to the workstation the data representing the update (See Daniel: Col. 2, lines 40-41).

As to claim 5, Tsinman, Sage, Shaffer and Daniel teach the computer-implemented method of claim 3. Daniel further teaches wherein the indication of the data on the local computer being updated is sent to the remote computer before the data on the local computer is updated, wherein the indication of the data on the local computer being updated identifies which data set is being updated before any updates are made to the local computer (See at least Col. 1, lines 43-47, “to provide some indication that the machine is processing data. For example, in the OS/2 operating system available from IBM Corporation, the cursor changes to a clock shape to indicate that the system is currently performing the requested action”; and Col.4, lines 56-57, “The present invention is particularly beneficial in situations in which a command is initially received at the remote workstation from the user at the local workstation, and the update is generated as a result of this command”).
Thus, given the teaching of Daniel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Daniel, method for the indication of updating process , into Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, and Shaffer, apparatus and method for automated event notification, and Tsinman, intelligent client architecture computer system and method, for method to indicate the process of updating data. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method to transmit to the workstation the data representing the update (See Daniel: Col. 2, lines 40-41).

As to claim 6, Tsinman, Shaffer, Sage and Daniel teach the computer-implemented method of claim 3. Daniel further teaches wherein the indication of the data on the local computer being updated is sent to the remote computer before the data on the local computer is being updated, wherein the indication of the data on the local computer being updated identifies which data set is being updated before any updates are made to the local computer (See at least Col. 1, lines 43-47, “to provide some indication that the machine is processing data. For example, in the OS/2 operating system available from IBM Corporation, the cursor changes to a clock shape to indicate that the system is currently performing the requested action”; and Col.4, lines 56-57, “The present invention is particularly beneficial in situations in which a command is initially received at the remote workstation from the user at the local workstation, and the update is generated as a result of this command”).
Thus, given the teaching of Daniel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Daniel, method for the indication of updating process , into Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, and Shaffer, apparatus and method for automated event notification, and Tsinman, intelligent client architecture computer system and method, for method to indicate the process of updating data. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method to transmit to the workstation the data representing the update (See Daniel: Col. 2, lines 40-41).

As to claim 7, Tsinman, Sage, Shaffer and Daniel teach the computer-implemented method of claim 1. Daniel further teaches wherein the first notification to the remote computer that the update to data on the local computer has been initiated and the indication of the data on the local computer being updated are sent at substantially the same time (See at least Col. 1, lines 43-47, “to provide some indication that the machine is processing data. For example, in the OS/2 operating system available from IBM Corporation, the cursor changes to a clock shape to indicate that the system is currently performing the requested action”; and Col.4, lines 56-57, “The present invention is particularly beneficial in situations in which a command is initially received at the remote workstation from the user at the local workstation, and the update is generated as a result of this command”).
Thus, given the teaching of Daniel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Daniel, method for the indication of updating See Daniel: Col. 2, lines 40-41).

As to claim 10, Tsinman, Sage, Shaffer teach the computer-implemented method of claim 8. However, Tsinman, Sage, Shaffer fail to expressly teach wherein the indication of the data on the second computer being updated is received by the first computer before the update of the data on the second computer is completed.
In analogous teaching, Daniel exemplifies this wherein Daniel teaches wherein the indication of the data on the second computer being updated is received by the first computer before the update of the data on the second computer is completed, wherein the indication of the data on the local computer being updated identifies which data set is being updated before any updates are made to the local computer (See at least Col. 1, lines 43-47, “to provide some indication that the machine is processing data. For example, in the OS/2 operating system available from IBM Corporation, the cursor changes to a clock shape to indicate that the system is currently performing the requested action”; and Col.4, lines 56-57, “The present invention is particularly beneficial in situations in which a command is initially received at the remote workstation from the user at the local workstation, and the update is generated as a result of this command”).
Thus, given the teaching of Daniel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Daniel, method for the indication of updating process , into Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, and Shaffer, apparatus and method for automated event notification, and Tsinman, intelligent client architecture computer system and method, for See Daniel: Col. 2, lines 40-41).

As to claim 12, Tsinman, Shaffer, Sage and Daniel teach the computer-implemented method of claim 10. Daniel further teaches wherein the indication of the data on the second computer being updated is received by the first computer before the data on the second computer is updated, wherein the indication of the data on the local computer being updated identifies which data set is being updated before any updates are made to the local computer (See at least Col. 1, lines 43-47, “to provide some indication that the machine is processing data. For example, in the OS/2 operating system available from IBM Corporation, the cursor changes to a clock shape to indicate that the system is currently performing the requested action”; and Col.4, lines 56-57, “The present invention is particularly beneficial in situations in which a command is initially received at the remote workstation from the user at the local workstation, and the update is generated as a result of this command”).
Thus, given the teaching of Daniel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Daniel, method for the indication of updating process , into Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, and Shaffer, apparatus and method for automated event notification, and Tsinman, intelligent client architecture computer system and method, for method to indicate the process of updating data. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method to transmit to the workstation the data representing the update (See Daniel: Col. 2, lines 40-41).

As to claim 13, Tsinman, Shaffer, Sage and Daniel teach the computer-implemented method of claim 10. Daniel further teaches wherein the indication of the data on the second computer being updated is received by the first computer before the data on the second computer wherein the indication of the data on the local computer being updated identifies which data set is being updated before any updates are made to the local computer (See at least Col. 1, lines 43-47, “to provide some indication that the machine is processing data. For example, in the OS/2 operating system available from IBM Corporation, the cursor changes to a clock shape to indicate that the system is currently performing the requested action”; and Col.4, lines 56-57, “The present invention is particularly beneficial in situations in which a command is initially received at the remote workstation from the user at the local workstation, and the update is generated as a result of this command”).
Thus, given the teaching of Daniel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Daniel, method for the indication of updating process , into Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, and Shaffer, apparatus and method for automated event notification, and Tsinman, intelligent client architecture computer system and method, for method to indicate the process of updating data. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method to transmit to the workstation the data representing the update (See Daniel: Col. 2, lines 40-41).

As to claim 14, Tsinman, Sage, Shaffer and Daniel teach the computer-implemented method of claim 10. Daniel further teaches wherein the notification to the first computer that the update to data on the second computer has been initiated and the indication of the data on the second computer being updated are received at substantially the same time (See at least Col. 1, lines 43-47, “to provide some indication that the machine is processing data. For example, in the OS/2 operating system available from IBM Corporation, the cursor changes to a clock shape to indicate that the system is currently performing the requested action”; and Col.4, lines 56-57, “The present invention is particularly beneficial in situations in which a command is initially received at the remote workstation from the user at the local workstation, and the update is generated as a result of this command”).
Thus, given the teaching of Daniel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Daniel, method for the indication of updating process , into Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, and Shaffer, apparatus and method for automated event notification, and Tsinman, intelligent client architecture computer system and method, for method to indicate the process of updating data. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method to transmit to the workstation the data representing the update (See Daniel: Col. 2, lines 40-41).
 
As to claim 17, Tsinman, Sage and Shaffer teach the computer program product of claim 15. However, Tsinman, Sage and Shaffer fail to expressly teach wherein the indication of the data on the local computer being updated is sent to the remote computer before the update of the data on the local computer is completed.
In analogous teaching, Daniel exemplifies this wherein Daniel teaches wherein the indication of the data on the local computer being updated is sent to the remote computer before the update of the data on the local computer is completed (See at least Col. 1, lines 43-47, “to provide some indication that the machine is processing data. For example, in the OS/2 operating system available from IBM Corporation, the cursor changes to a clock shape to indicate that the system is currently performing the requested action”; and Col.4, lines 56-57, “The present invention is particularly beneficial in situations in which a command is initially received at the remote workstation from the user at the local workstation, and the update is generated as a result of this command”).
Thus, given the teaching of Daniel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Daniel, method for the indication of updating See Daniel: Col. 2, lines 40-41).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsinman, in view of  Sage, and further in view of Shaffer, and further in view of Wahl, and further in view of Daniel.
As to claim 19, Tsinman, Sage, Shaffer and Wahl teach the computer program product of claim 16. Daniel further teaches wherein the indication of the data on the local computer being updated is sent to the remote computer before the data on the local computer is updated (See at least Col. 1, lines 43-47, “to provide some indication that the machine is processing data. For example, in the OS/2 operating system available from IBM Corporation, the cursor changes to a clock shape to indicate that the system is currently performing the requested action”; and Col.4, lines 56-57, “The present invention is particularly beneficial in situations in which a command is initially received at the remote workstation from the user at the local workstation, and the update is generated as a result of this command”).
Thus, given the teaching of Daniel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Daniel, method for the indication of updating process , into Sage, method and system for updating data on an information appliance based on changes in local and remote data sources, and Shaffer, apparatus and method for automated event notification, and Tsinman, intelligent client architecture computer system and method, for method to indicate the process of updating data. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method to transmit to the workstation the data representing the update (See Daniel: Col. 2, lines 40-41).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Thursday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F./Examiner, Art Unit 2454     
12/28/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454